Citation Nr: 0533337	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder and a depressive 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse




INTRODUCTION

The appellant had active duty from December 1967 to October 
1969, including service in the U.S. Navy, supporting combat 
operations in Vietnam.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2004,   on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Upon its last review, the Board granted service 
connection for hepatitis C; denied service connection for 
bilateral hearing loss, and remanded the claim at issue for a 
VA psychiatric examination.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

The appellant has a mood disorder that was caused by active 
military service, or by service-connected disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a mood disorder are 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002) 38 C.F.R. §§ 
3.303; 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has a mental disorder that was 
caused by experiences in active Naval service.  Having 
carefully considered the appellant's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  The law also provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

This claim arose by the appellant's application for service 
connection of asserted post-traumatic stress disorder (PTSD), 
received by the RO in July 1999.  Although the appellant's 
essential contention was that he experienced certain 
stressful incidents in military service, and he believed that 
he had PTSD, no substantiated diagnosis has been obtained 
throughout the pendency of his appeal.  

However, the law provides that the Board is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal.  Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  This is to include 
issues raised in all documents or oral testimony submitted 
prior to the Board decision.  Sondel v. Brown, 6 Vet. App. 
218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993).  
During the pendency of this appeal, evidence was obtained 
suggesting that the appellant had a mental disorder that was 
caused by one or more incidents related to his naval service.  
In an April 1999 report, J.A. Birnbaum, M.D., diagnosed the 
appellant as having major depression and alcohol 
abuse/dependence.  Critically, while he noted  that it was 
difficult to gauge whether the mental disorder or substance 
abuse was the primary disorder, the physician reported that 
the appellant's substance abuse compounded his anxiety; thus 
suggestive that the mood disorder was independent of the 
appellant's substance abuse.  

The appellant underwent a VA mental disorders examination in 
July 1999.  He was noted to have depression, anxiety, and 
problems with concentration, among other psychiatric 
symptoms.  The appellant was diagnosed as having depression 
with a suicidal ideation and polysubstance abuse.  In January 
2003, the appellant was diagnosed by S. Lahiri, M.D., as 
having depression not otherwise specified; "rule out" PTSD, 
and mixed substance abuse.  

However, several examiners have observed that independent of 
claimed PTSD-related stressors, the appellant has reported 
having anxiety since naval service.  In an August 2003 VA 
mental disorders examination report, the appellant was 
reported to have related various in-service incidents 
involving highly stressful incidents in service.  After 
summarizing the appellant's account, the examiner opined that 
the appellant "developed a chronic dysphoric mood as well as 
chronic anger about his treatment in the military."  He 
further noted that following these experiences, the appellant 
"continued to have episodic periods of not coping well with 
conflicts, particularly if that conflict reminded him . . .  
of the military conflicts.  The examiner noted that the 
appellant continued to have low-grade depression, even when 
in sobriety from substance abuse.  

Because the August 2003 VA mental examiner's report raised 
the issue of the appellant having a mental disorder, other 
than PTSD, that was related to his naval service, the Board 
remanded the claim for a VA mental disorders examination in 
August 2004.  

The examination was completed in September 2005.  After 
reviewing the claims folder, and conducting an interview with 
the appellant, the examiner diagnosed the appellant as having 
a "mood disorder due to medical condition, more likely  than 
not related to  his military service."  (Italics added).  
The examiner also reported that the appellant's service-
connected hepatitis C and diabetes mellitus did not cause his 
depression, the aggravated the mood disorder.  The examiner 
also reported that the appellant's substance abuse disorder 
was not related to his military service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained:  a VA examiner has reviewed the evidence of 
record, and opined that the appellant has a mood disorder 
related to his military service.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9435; Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). 

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany,  9 Vet. App. at 519; Brown v. Brown, 5 
Vet. App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

ORDER

Service connection for a mood disorder is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


